 
SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
RESTRICTED STOCK PLAN


WHEREAS, the Corporation adopted a Restricted Stock (RSP) in 1999 to provide a
long-term incentive opportunity to its participants, recognize meritorious
performance and to enhance the Corporation’s ability to retain key employees,
all in a manner that would more closely align the interests of the Corporation’s
officers and other key employees with those of the Corporation’s stockholders;


WHEREAS, the original RSP expired in accordance with its terms and the
Corporation desires to adopt a new Restricted Stock Plan;


1.
PURPOSE



This Restricted Stock Plan (“Plan”) of Schweitzer-Mauduit International, Inc.
(the “Corporation”) is intended to (i) promote the long-term financial success
of the Corporation by attracting to and retaining for the Corporation and its
Affiliates outstanding executive personnel and (ii) to motivate such personnel
by means of Restricted Stock grants to contribute to the Corporation's financial
success.


2.
ADOPTION DATE, EFFECTIVE DATE AND TERM



The Plan was adopted by resolution of the Board of Directors on April 22, 2010,
shall be effective upon its approval by majority vote of the Corporation’s
Stockholders and shall continue in full force and effect, unless earlier
terminated in accordance with its terms, to and including April 21, 2020.


3.
DEFINITIONS



“Affiliate” means any company in which the Corporation owns, directly or
indirectly, 20% or more of the equity interest (collectively, the “Affiliates”).


“Board” means the Board of Directors of the Corporation.


“Burn Rate” shall mean a measure of dilution as further set forth in Section
7(c).


“Change of Control” shall mean the date as of which: (a) a third person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires actual or beneficial ownership of shares of the Company
having 30% or more of the total number of votes that may be cast for the
election of Directors of the Company; or (b) as the result of any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company.

 
 

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, as amended from time to time.


“Committee” means the Compensation Committee of the Board, provided that if the
requisite number of members of the Compensation Committee are not Non-Employee
Directors, the Plan shall be administered by a committee, all of whom are
Non-Employee Directors, appointed by the Board and consisting of two or more
directors with full authority to act in the matter.  The term “Committee” shall
mean the Compensation Committee or the committee appointed by the Board, as the
case may be.


“Common Stock” means the common stock, par value $0.10 per share, of the
Corporation and shall include both treasury shares and authorized but unissued
shares and shall also include any security of the Corporation issued in
substitution, in exchange for, or in lieu of the Common Stock.


"Covered Employee" means a Participant who is, or is determined by the Committee
to be likely to become a "covered employee" within the meaning of Section 162(m)
of the Code (or any successor provision).


"Date of Grant" means the date specified by the Committee on which a grant of
Restricted Shares shall become effective (which date shall not be earlier than
the date on which the Committee takes action with respect thereto).


“Non-Employee Director" means a person who is so defined for purposes of Rule
16b-3 under the Exchange Act, or any successor provision, and who is also
defined as an “outside director” for purposes of section 162(m) of the Code or
any successor section.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended from time to time.


“Fair Market Value” means the closing price of the Common Stock, as reported on
the New York Stock Exchange composite tape, on the day immediately preceding the
distribution date, or if no such trading in the Common Stock shall have taken
place on that day, on the last preceding day on which there was such trading in
the Common Stock.”


“Insider” has the meaning set forth in subsection 14(f) of this Plan.


"Immediate Family" has the meaning set forth in Rule 16(a)-1(e) of the Exchange
Act and any successor provision to the same effect.

 
2

--------------------------------------------------------------------------------

 


"Management Objectives" means the measurable performance objective or objectives
established pursuant to this Plan that may, in the Committee's discretion, apply
to grants of Restricted Shares pursuant to this Plan.  Management Objectives may
be described in terms of Corporation-wide objectives or objectives that are
related to the performance of the individual Participant, or of an Affiliate,
division, operating unit, department, region, function, or other organizational
unit within the Corporation or an Affiliate in which the Participant is
employed. The Management Objectives may be made relative to the performance of
other corporations or business units of other corporations provided they are
Affiliates of the Corporation.  The Management Objectives applicable at the
discretion of the Committee to any award to a Covered Employee shall be based on
specified and pre-established levels of or growth in one or more of the
following criteria:


 
1. 
the price of Common Stock;

 
2. 
market share;

 
3. 
sales;

 
4. 
return on equity, assets, capital or sales;

 
5. 
economic profit;

 
6. 
total shareholder return;

 
7. 
costs;

 
8. 
margins;

 
9. 
earning or earnings per share;

 
10. 
cash flow;

 
11. 
customer satisfaction;

 
12. 
pre-tax profit;

 
13  
earnings before interest and taxes;

 
14. 
earnings before interest, taxes, depreciation and amortization;

 
15. 
debt/capital ratio;

 
16. 
revenues from new product development;

 
17. 
percentage of revenues derived from designated lines of business; and

 
18. 
any combination of the foregoing.



If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation or an Affiliate, or the manner
in which it conducts its business, or other events or circumstances render the
Management Objectives unsuitable, the Committee may in its discretion modify
such Management Objectives or the related pre-established level of achievement,
in whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Covered Employee where such action would result in the loss of an
exemption of the award under Section 162(m) of the Code that would otherwise
have been available.  In such case, the Committee shall not make any
modification of the Management Objectives or the pre-established level of
achievement.


“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time an officer or other key employee
of the Corporation or any one or more of its Affiliates, or who has agreed to
commence serving in any of such capacities (collectively, the “Participants”).

 
3

--------------------------------------------------------------------------------

 


"Restricted Shares" means shares of Common Stock granted pursuant to Section 6
of this Plan as to which neither the Substantial Risk of Forfeiture nor the
prohibition on Transferability referred to in Section 6 has expired.


“Retirement” and “Retire” means the termination of employment on or after the
date the Participant is entitled to receive immediate payments under a qualified
retirement plan of the Corporation or an Affiliate; provided, however, if the
Participant is not eligible to participate under a qualified retirement plan of
the Corporation or an Affiliate then such Participant shall be deemed to have
retired if his termination of employment is on or after the date such
Participant has attained age 55.


“Securities Act” means the Securities Act of 1933, as amended.


"Substantial Risk of Forfeiture" shall have the meaning given to such term in
Section 83 (c)(1) of the Code and Treasury Regulation 1.83-3 (c) or any
successor section.


"Substantially Vested" shall have the meaning given to such term in Treasury
Regulation 1.83-3(b) or any successor section.


"Transfer" or "Transferability" shall have the meaning given to such terms in
Treasury Regulation 1.83-3(d) or any successor section.


“Total and Permanent Disability" means Totally and Permanently Disabled as
defined in the Schweitzer-Mauduit International, Inc. Retirement Plan, provided
the Committee shall make a determination of Total and Permanent Disability for
any Participant hereunder.


4.
ADMINISTRATION



The Committee shall administer the Plan and all agreements governing the grant
of Restricted Shares.  The Committee, in its absolute discretion, shall have the
power to interpret and construe the Plan and any agreements pursuant to which
any Restricted Shares are granted. Should the Plan become qualified under
Section 162(m) of the Code, the Committee shall generally take no action and
generally shall not make any determination in a manner that would result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section that was intended to apply at the Date of Grant and
that would otherwise have been available for such grant.  Provided, that in
select circumstances as determined by the Committee in its sole discretion, the
Committee may by resolution or unanimous consent in lieu of a meeting
specifically authorize an award and the issuance of Restricted Stock to a
Covered Employee that would not qualify as exempt incentive compensation under
Section 162(m). Any interpretation or construction of any provisions of this
Plan or the terms of any agreements that grant Restricted Shares to a
Participant by the Committee shall be final and conclusive upon all persons.  No
member of the Board or the Committee shall be liable for any action or
determination made in good faith.

 
4

--------------------------------------------------------------------------------

 


Within 60 days following the close of each calendar year that the Plan is in
operation, the Committee shall make a report to the Board specifying the
employees who received Restricted Shares under the Plan during the prior year,
the number and type of Restricted Shares granted to the individual employees and
the status of all prior Restricted Shares granted to such employees.


The Committee shall have the power to promulgate rules and other guidelines in
connection with the performance of its obligations, powers and duties under the
Plan, including its duty to administer and construe the Plan and the agreements
pursuant to which Restricted Shares are granted under the Plan.


The Committee may authorize persons other than its members to carry out its
policies and directives, subject to the limitations and guidelines set by the
Committee, except that:  (a) the authority to grant Restricted Shares, the
selection of employees for participation and decisions concerning the timing,
duration of restrictions on Transferability, pricing, determination of
Management Objectives and amount of an award or grant of Restricted Shares shall
not be delegated by the Committee; (b) the authority to administer agreements
granting Restricted Shares with respect to persons who are subject to Section 16
of the Exchange Act shall not be delegated by the Committee; (c) any delegation
shall satisfy all applicable requirements of Rule 16b-3 of the Exchange Act, or
any successor provision; and (d) no such delegation shall result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section that would otherwise have been available to such grant
of Restricted Shares.  Any person to whom such authority is granted shall
continue to be eligible to receive Restricted Shares under the Plan.


5.
ELIGIBILITY



The Committee shall from time to time select the Plan Participants from those
employees whom the Committee determines either to be in a position to contribute
materially to the success of the Corporation or its Affiliates or to have in the
past so contributed.  Only employees (including officers and directors who are
employees) of the Corporation and its Affiliates are eligible to participate in
the Plan.


6. 
 RESTRICTED SHARES



The Committee shall determine and designate from time to time those Participants
to whom Restricted Shares are to be granted and the number of such shares to be
granted to each Participant.  For each grant, the Committee shall cause to be
delivered to the Participant a Restricted Share Agreement which shall specify
each restriction on Transferability and any Management Objectives and other
risks of forfeiture that shall apply to the shares so granted.   The Restricted
Share Agreement may be in such form as the Committee may authorize from time to
time for the grant of Restricted Shares to Participants. Each such grant shall
be subject to all of the requirements contained in the following provisions:

 
5

--------------------------------------------------------------------------------

 


(a) The grant shall constitute an immediate transfer of the ownership of shares
of Common Stock to the Participant in consideration of the performance of
services, as such term is defined in Treasury Regulation 1.83-3(f) or any
successor section, entitling such Participant to voting, dividend and other
ownership rights, but subject to Substantial Risk of Forfeiture and restrictions
on Transferability, which shall be noted in an appropriate legend on any stock
certificates evidencing Restricted Shares. Provided, that shares granted to any
French participant shall  not be registered in said participant’s name, and no
voting or dividend rights shall attach thereto and such shares shall not vest in
the French participant for at least two years following the grant date.


(b) The grant may be made in consideration of a payment by such Participant that
is less than the Fair Market Value per share on the Date of Grant.


(c) Each grant shall provide that the Restricted Shares shall become fully
vested and all risk of forfeiture shall lapse in the event of a Change of
Control or upon the Total and Permanent Disability of the Participant and, at
the discretion of the Committee, upon the occurrence of such other circumstances
designated at the Date of Grant by the Committee; provided, that the period in
which the Restricted Shares become Substantially Vested complies with the
requirements of Rule 16 of the Exchange Act.


(d) The grant shall provide that during the period a Substantial Risk of
Forfeiture is to continue, Transferability of the Restricted Shares shall be
prohibited or restricted in the manner and to the extent prescribed by the
Committee at the Date of Grant (which restrictions may include, without
limitation, rights of repurchase or first refusal in the Company or provisions
subjecting the Restricted Shares to a continuing Substantial Risk of Forfeiture
or an additional restriction on transfer in the hands of any transferee).


(e) Any grant of Restricted Shares may, but need not, specify Management
Objectives that, if achieved, will result in termination or early termination of
the restrictions on Transferability or the risk of forfeiture applicable to such
shares.  Each grant may specify in respect of such Management Objectives a
minimum acceptable level of achievement and may set forth a formula for
determining the number of Restricted Shares on which restrictions will terminate
if performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.


(f) Any such grant of Restricted Shares may, but need not, require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.

 
6

--------------------------------------------------------------------------------

 


(g) Each grant of Restricted Shares shall be evidenced by an agreement executed
on behalf of the Corporation by an officer and delivered to and accepted by the
Participant and shall contain such terms and provisions, consistent with this
Plan, as the Committee may approve.


(h) All certificates representing Restricted Shares shall bear a legend noting
Transferability of the shares is subject to the terms of this Plan and the
Restricted Stock Agreement. Upon satisfaction of all restrictions on
Transferability and the lapse of any risk of forfeiture of the Restricted
Shares, the Participant shall surrender the Restricted Share certificate to the
Company for cancellation and the Company shall issue a new stock certificate,
without a restrictive legend, for the same number of shares of Common Stock
represented by the surrendered Restricted Shares certificate.


(i) All Performance based restricted stock grants shall have a minimum one-year
restriction on transferability and non-performance based awards shall have a
minimum three-year restriction on transferability following the grant date;
provided further, that restricted stock grants to any French participant in the
Plan shall have a minimum two-year restriction on transferability following the
vesting date.


(j)  Notwithstanding the provisions of Section 6(i), up to 10% of the authorized
shares may have a shorter period of restriction on transferability.


7. 
 SHARES SUBJECT TO THE PLAN



(a) Subject to adjustment as provided in Section 9 hereof, the number of shares
of Common Stock that: (i) may be issued or transferred as Restricted Shares and
released from Substantial Risk of Forfeiture or (ii) in payment of dividend
equivalents paid with respect to Restricted Shares granted under the Plan shall
not exceed in the aggregate the number of shares authorized under this plan that
have been registered with the Securities and Exchange Commission.


(b) The use of any shares of Common Stock that have not been registered for
issuance under this Plan shall require the prior consent of the Board as well as
compliance with the requirements of state and federal securities laws and the
rules of any exchange on which the Corporation's Common Stock is registered.

 
7

--------------------------------------------------------------------------------

 


(c)  For the first three years of the plan (2010, 2011 and 2012) the average
trailing three – year Burn Rate (excluding shares awarded in 2009 as reflected
in the Company’s filing on Form 10-K for the year ended December 31, 2009) shall
not exceed the greater of: (1) the mean plus one standard deviation of the
company’s GICS group by Russell 3000 index equivalent to 2.07% (or when
applicable, the non-Russell 3000 index) and (2) two percent (2%) of weighted
common shares outstanding. The Company’s GICS is 1510 –Materials and the Burn
Rate Category is 1510 and Russell 3000. The annual Burn Rate shall be calculated
as: ABR= (# of options granted + # of full value shares awarded * Multiplier) /
weighted average common shares outstanding. When awards are converted to their
option-share equivalents, the full value multiplier shall be dependent upon the
company's annual stock volatility. In this case, each share that is subject to
awards other than options will count as equivalent to 1.50 options.


8. 
INDIVIDUAL AND SHARE LIMITS



(a) No Participant shall be granted Restricted Shares, in the aggregate, for
more than fifty percent (50%) of the shares of Common Stock authorized to be
issued as Restricted Shares under this Plan.


(b) The number of shares of Common Stock issued as Restricted Shares to all
Participants during the term of this Plan shall not, in the aggregate, exceed
one million (1,000,000) shares of Common Stock.


(c) Should the vesting of a grant of Restricted Stock cause any Participant who
is also a Covered Employee, as such term is defined in Section 162(m) of the
Code, to exceed the Section 162(m) limits on deductible compensation, such
shares of Restricted Stock or a comparable number of stock unit credits shall be
contributed to the Deferred Compensation Plan as a Corporate Contribution to an
account established for such Participant in the Deferred Compensation
Plan.  Shares of Restricted Stock or stock unit credits contributed hereunder to
the Deferred Compensation Plan shall be disbursed, in whole or in part, out of
that plan at the earlier of the time the Participant is no longer a Covered
Employee or in any year that some or all of the shares of Restricted Stock or
stock unit credits so deferred may be disbursed to the Participant without
exceeding the Section 162(m) limit for such year after taking into account all
other non-exempt compensation.


(d) If Restricted Shares which had been granted to a Participant are canceled,
as such term is applied in Section 162(m) of the Code, the shares of Common
Stock which had been subject to such canceled Restricted Shares shall continue
to be counted against the maximum number of shares of Common Stock that can be
issued under this Plan and the maximum number of Restricted Shares that may be
granted to such Participant pursuant to Section 8 (a) herein.  In the event that
the number of Restricted Shares that may be granted is adjusted as provided in
Section 9 hereof, the above limits shall automatically be adjusted in the same
ratio.

 
8

--------------------------------------------------------------------------------

 


9.   CHANGES IN CAPITALIZATION


In the event there are any changes in the Common Stock or the capitalization of
the Corporation through any merger, any acquisition through the issuance of
capital stock of the Corporation, any consolidation, any separation of the
Corporation (including a spin-off or other distribution of stock by the
Corporation), any reorganization of the Corporation (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), or any partial or complete liquidation by the Corporation,
recapitalization, stock dividend, or stock split, appropriate adjustments and
changes in the number of Restricted Shares previously granted to each
Participant shall be made by the Committee, to the extent necessary, to preserve
the benefit to the Participants contemplated by the Plan and any such previous
grant of Restricted Shares and a comparable adjustment shall be made to the
limitations contained in Sections 8(a) and (b) of the Plan; provided, however,
that no such adjustment or change may be made to the extent that such adjustment
or change will result in the disallowance of a deduction to the Corporation
under Section 162(m) of the Code, or any successor section, that would otherwise
have been available for a previous grant of Restricted Shares.


10. 
EFFECT ON OTHER PLANS



All benefits under the Plan shall constitute special compensation and shall not
affect the level of benefits provided to or received by any Participant (or the
Participant’s estate or beneficiaries) as part of any employee benefit plan of
the Corporation or an Affiliate.  The Plan shall not be construed to affect in
any way a Participant’s rights and obligations under any other plan maintained
by the Corporation or an Affiliate on behalf of others including such
Participants.


11. 
TERM OF THE PLAN



The Plan shall remain in effect until the tenth anniversary of the date of its
adoption by the Board, unless the Plan is terminated prior thereto by the
Committee.  No Restricted Shares or performance share award opportunity may be
granted after the termination date of the Plan, but Restricted Shares and any
performance award opportunity theretofore granted shall continue in force beyond
that date pursuant to their terms.


12. 
NONRESIDENT ALIENS



In order to facilitate the making of any grant under this Plan, the Committee
may provide for such special terms for awards to Participants who are foreign
nationals, or who are employed by the Corporation or any Affiliate outside of
the United States of America, as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or
custom.  Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of this
Plan as in effect for any other purposes, and the Secretary or other appropriate
officer of the Corporation may certify any such document as having been approved
and adopted in the same manner as this Plan.  No such special terms,
supplements, amendments or restatements, however, shall include any provisions
that are inconsistent with the terms of this Plan then in effect unless this
Plan could be amended to eliminate such inconsistency without approval by the
stockholders of the Corporation; provided further, that no action may be taken
under this Section 12 if such action would (1) materially increase any benefits
accruing to any Participant under the Plan, (2) materially increase the number
of securities which would be issued under the Plan, (3) modify the requirements
for eligibility to participate in the Plan, (4) result in a failure to comply
with applicable provisions of the Securities Act, the Exchange Act or the Code
or (5) result in the disallowance of a deduction that would otherwise have been
available to the Corporation under Section 162(m) of the Code, or any successor
section.

 
9

--------------------------------------------------------------------------------

 


13. 
TRANSFERABILITY



(a) Except as otherwise determined by the Committee, no Restricted Shares that
have not yet Substantially Vested in the Participant and no right to receive
dividends thereon shall be transferable by a Participant other than by will or
the laws of descent and distribution.


(b) The Committee, in its discretion, may specify at the Date of Grant that part
or all of the shares of Common Stock that are not subject to a Substantial Risk
of Forfeiture and restrictions on Transferability referred to in Section 6 of
this Plan, shall be subject to further restrictions on transfer.


(c) Notwithstanding the provisions of Section 13(a), but subject to the prior
approval of the Committee, Restricted Shares shall be transferable by a
Participant, without payment of consideration therefore by the transferee, to
any one or more members of the Participant's Immediate Family (or to one or more
trusts established solely for the benefit of one or more members of the
Participant's Immediate Family or to one or more partnerships in which the only
partners are members of the Participant's Immediate Family); provided, however,
that (i) no such transfer shall be effective unless reasonable prior notice
thereof is delivered to the Corporation and such transfer is thereafter effected
in accordance with any terms and conditions that shall have been made applicable
thereto by the Corporation or the Committee and (ii) any such transferee shall
be subject to the same terms and conditions thereunder as the Participant.


14. 
GENERAL PROVISIONS



(a) No Right of Continued Employment.  Neither the establishment of the Plan nor
the payment of any benefits hereunder nor any action of the Corporation, its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee shall be held or construed to confer upon any person any legal right
to be continued in the employ of the Corporation or its Affiliates, and the
Corporation and its Affiliates expressly reserve the right to discharge any
Participant without liability to the Corporation, its Affiliates, the Board of
Directors of the Corporation or its Affiliates, or the Committee, except as to
any rights which may be expressly conferred upon a Participant under the Plan.


(b) Binding Effect.  Any decision made or action taken by the Corporation, the
Board or by the Committee arising out of or in connection with the construction,
administration, interpretation and effect of the Plan shall be conclusive and
binding upon all persons.

 
10

--------------------------------------------------------------------------------

 


(c) Inalienability of Benefits and Interest.  Except as provided in subsections
6(d) and 13(c), no benefit payable or interest in the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action shall be void and no such
benefit or interest shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements, or torts of any Participant or beneficiary.


(d) Georgia Law to Govern.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Georgia.


(e) Purchase of Common Stock.  The Corporation and its Affiliates may purchase
from time to time shares of Common Stock in such amounts as they may determine
for purposes of the Plan.  The Corporation and its Affiliates shall have no
obligation to retain, and shall have the unlimited right to sell or otherwise
deal with for their own account, any shares of Common Stock purchased pursuant
to this paragraph.


(f) Withholding.  The Committee shall require the withholding of all taxes as
required by law.  A Participant shall pay in cash any amount required to be
withheld under federal, state or local law with respect to the Substantial
Vesting of Restricted Shares or the Participant may elect with respect to
payment of any portion of the federal, state or local income tax withholding
required with respect to the Substantial Vesting of Restricted Shares be
satisfied by tendering to the Corporation Restricted Shares, which, in the
absence of such an election, would have been unrestricted as to such Participant
in connection with such Substantial Vesting.  In the event that the Fair Market
Value of such shares tendered to satisfy the withholding tax exceeds the sum of
the consideration due from the Participant and the amount of such tax, the
excess amount shall be returned to the Participant, to the extent possible, in
whole shares of Common Stock, and the remainder in cash.  The value of a share
of Common Stock tendered pursuant to this subsection 14(f) shall be the Fair
Market Value of the Common Stock, adjusted to reflect any non-lapse conditions,
on the date on which such shares are tendered to the Corporation.  An election
pursuant to this subsection 14(f) shall be made in writing and signed by the
Participant.  An election pursuant to this subsection 14(f) is irrevocable.  A
Participant who Substantially Vests in Restricted Shares and who is required to
report to the Securities and Exchange Commission under Section 16(a) of the
Exchange Act (an “Insider”) may satisfy the income tax withholding due in
respect of such substantial vesting event pursuant to this subsection 14(f) by
tendering shares only if the Insider also satisfies an exemption under Section
16(a) of the Exchange Act (or the rules or regulations promulgated thereunder)
for such withholding.

 
11

--------------------------------------------------------------------------------

 


(g) Code Section 83(b) Election.  A Participant may elect to include in his
gross income for the taxable year in which Restricted Shares are granted the
excess of the Fair Market Value of the Restricted Shares on the Date of Grant
over the amount paid by the Participant for such shares by giving the
Corporation written notice of such election within thirty (30) days of the Date
of Grant in a manner that meets all Code requirements.


(h) Amendments.  The Committee may at any time amend, suspend, or discontinue
the Plan or alter or amend any or all Restricted Shares and any agreements
pursuant to which Restricted Shares are granted under the Plan to the extent (1)
permitted by law, (2) permitted by the rules of any stock exchange on which the
Common Stock or any other security of the Corporation is listed, (3) permitted
under applicable provisions of the Securities Act and the Exchange Act
(including Rule 16b-3); and (4) that such action would not result in the
disallowance of a deduction that would have otherwise have been available to the
Corporation under Section 162(m) of the Code or any successor section (including
the rules and regulations promulgated thereunder) on such grants; provided,
however, that if any of the foregoing requires the approval by stockholders of
the Corporation of any such amendment, suspension or discontinuance, then the
Committee may take such action subject to the approval of such stockholders.  No
such amendment, suspension, or termination of the Plan shall, without the
consent of the Participant, adversely alter or change any of the Restricted
Shares or the terms of any agreement pursuant to which Restricted Shares were
previously granted to the Participant under the Plan.


Adopted this 22nd day of April 2010 by Schweitzer- Mauduit International, Inc.



     
Frederic Villoutreix, Chairman and Chief Executive Officer


 
12

--------------------------------------------------------------------------------

 